Citation Nr: 0942664	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-37 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a right hernia, to include a scar.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1951 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

This matter was previously before the Board in January 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

On October 27, 2009, the Board advanced this case on the 
Board's docket, based on its own motion due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009). 


FINDINGS OF FACT

1.  The competent clinical evidence of record establishes 
that the Veteran had a left sided hernia herniorraphy in 
service.

2.  The competent clinical evidence of record does not 
establish that the Veteran had a right sided hernia 
herniorraphy in service.

3.  There is no competent clinical evidence of record that 
the Veteran's right groin scar is causally related to active 
service.


CONCLUSION OF LAW

Postoperative residuals of a right hernia, to include a scar, 
were not incurred, or aggravated, by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in March 2003 and February 
2009, VA informed the appellant of what evidence was required 
to substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  In addition, in the February 
2009 correspondence to the Veteran, VA notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
some of the Veteran's service treatment records (STRs), a VA 
examination record, private treatment records, and the 
statements of acquaintances and former co-workers of the 
Veteran, as well as the Veteran's statements in support of 
his claim.  The Board has carefully reviewed the statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  A 1973 fire at the 
National Personnel Records Center (NPRC) destroyed some 
service treatment records.  The claims file contains a 
November 2003 NPRC response to a VA records request that the 
Veteran's records were in the mold unit.  A VA memorandum, 
dated in June 2009, notes that VA subsequently attempted to 
obtain treatment records from the Veteran's averred hernia 
operation at Ft. Meade, Maryland, but that such attempts were 
unsuccessful.  In addition, VA has attempted to obtain the 
Veteran's private medical records from the 1973, but received 
a response from the private facility that it had no records 
for the Veteran. 

A VA examination and opinion with respect to the issue on 
appeal was obtained in June 2009.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a review of the Veteran's 
claims file, to include medical records, and a physical 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  The Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran filed a claim for residuals of surgery on a 
hernia on the right side, which he avers occurred in May 
1951.  A May 2003 RO decision denied the Veteran's request 
for service connection for right side hernia surgery, but 
granted service connection for a left herniorraphy scar 
because the evidence of record indicated that the Veteran had 
surgery for a left sided hernia while on active service.  The 
Veteran contends that his hernia operation in service 
resulted in a right hernia scar, and not a left hernia scar, 
and that his left hernia scar is from a post service 1973 
hernia operation.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  A June 2009 
VA examination report reflects that the Veteran has a 
residual scar from a right sided, post inguinal herniorraphy.  
Therefore, the Board finds that the first element has been 
met.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  

A March 1951 report of medical examination, for induction 
purposes, completed two months prior to the Veteran's May 
1951 onset of active duty service, indicates that the Veteran 
had a left inguinal hernia.  The front side of the report 
notes a left inguinal hernia in the "notes" section, the 
back side of the report notes a left inguinal hernia in the 
summary of defects section, and notes a left inguinal hernia 
in the disqualifying section.  The Veteran avers that he 
underwent a hernia operation upon induction into service.  
The Veteran's April 1953 report of medical examination for 
discharge purposes notes a well-healed herniorraphy scar.  
There is no annotation as to whether it is a left or right 
sided scar.  Based on the foregoing, the clinical evidence of 
record reflects that the Veteran most likely underwent a left 
inguinal hernia while in service.  There is no clinical 
evidence of record that the Veteran complained of, or sought 
treatment for, a right hernia in service.  

The Board acknowledges that the absence of any corroborating 
medical evidence supporting the Veteran's assertions, in and 
of itself, does not render his statements incredible, but 
that such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The Board finds that the Veteran is 
competent to state on which side of his body he had pain and 
surgery while in service.  However, the Board finds his 
statements less than credible when considered with the record 
as a whole.  

First, the 1951 STRs reflect a left side hernia.  The Board 
finds that these clinical records have more probative value 
than the Veteran's statements as they were made in much 
closer proximity to the incident.  The clinical records were 
made within two months of the Veteran's surgery, as opposed 
to the Veteran's statements in support of his claim, which 
were made approximately 52 years after the surgery.

Second, the evidence of record reflects that the Veteran has 
both a right and a left groin scar.  The Veteran contends 
that the left scar is not from the in-service surgery, but is 
from a 1973 hernia operation.  As noted above, no medical 
record from this alleged 1973 surgery are available.  The 
June 2009 VA examiner noted that he could not determine which 
scar was due to the 1951 surgery or the 1973 surgery without 
the operative note from Fort Meade, Maryland, and the 
operative note from the private hospital.  As noted above, 
neither operative note is available.  The examiner noted that 
he could not resolve the issue of which scar was a result of 
the 1951 surgery without resort to mere speculation.  The 
Board notes that this opinion does not rise to the level of 
equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) ( 
see also 38 C.F.R. § 3.102 (2008) (noting that the Board may 
not award benefits when the award would be based upon pure 
speculation.)

The Veteran avers that he probably developed his left hernia, 
post service, from lifting and carrying heavy clothing while 
working as a wholesale business representative in clothing."  
(See June 2009 VA examination report and Veteran statement 
dated in March 2009).  The claims file contains several lay 
statements regarding the Veteran's pain.  A statement by R.L. 
notes that the Veteran, while in service, complained 
periodically of being in pain and uncomfortable, and appears, 
in the last 15 years, to have the same complaints as before.  
A statement by D.S. notes that the Veteran was limited in the 
amount of weight he could handle as a traveling salesmen for 
women's clothing, and needed assistance of a helper to load 
and unload his car or van.  A statement by M.R. notes that 
the she worked with the Veteran in his business.  She states 
that he would complain that his right side was giving him 
pain and he would be careful about lifting or moving.  The 
statements do not reflect that the Veteran had a right hernia 
operation in service.  To the contrary, when taken together 
with the Veteran's reported statement to the June 2009 VA 
examiner, they indicate that the Veteran most likely had his 
right hernia surgery after service.  The June 2009 VA 
examination report reflects that the Veteran reported that he 
had a hernia surgery in 1973 which "probably developed from 
lifting and carrying heavy clothing that he transported from 
the manufacturer to the department stores, and other 
customers."  This statement corresponds with the statements 
of M.R. and D.S., and reflects that the Veteran likely had a 
right side hernia in 1973 due to heavy lifting and moving, 
which resulted in a right side hernia repair.  Although, the 
Veteran reported that this was the left hernia operation, 
such a statement contradicts the STRs and is not as likely 
given the statement of M.R. 

As the competent credible evidence of record does not reflect 
that the Veteran had a right sided hernia operation in 
service, the second requirement for service connection has 
not been met.  Therefore, the third requirement cannot be 
met.  Although VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision due to the 
loss of the Veteran's STRs, the threshold for allowance of a 
claim is not lowered and the need for probative medical nexus 
evidence causally relating the current disability at issue to 
service is not eliminated.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), Russo v. Brown, 9 Vet. App. 46 (1996). 

In sum, there is no competent clinical evidence of record 
that the Veteran's current right sided groin scar is causally 
related to active military service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable, and service connection for 
postoperative residuals of a right hernia, to include a scar, 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for postoperative residuals 
of a right hernia, to include a scar is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


